         Case 1:19-cr-00651-LTS Document 357
                                         358 Filed 10/25/20
                                                   10/26/20 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    October 25, 2020
BY ECF

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
                                                                   MEMO ENDORSED
500 Pearl Street
New York, New York 10007

       Re:    United States v. Madlin Alexandru Anca, 19 Cr. 651 (LTS)

Dear Judge Swain:

       The Government respectfully submits this letter jointly with the defendant to request that
the Court schedule a change of plea hearing at the Court’s earliest convenience. The Government
and the defendant both consent to a remote proceeding.
The Court will request a videoconference            Respectfully submitted,
setting for November 17, 2020, at 11:00
a.m. Because time, date and modality                AUDREY STRAUSS
cannot be confirmed until the end of the            Acting United States Attorney for the
preceding week, counsel are requested to            Southern District of New York
keep their calendars open from 9:00 a.m.
to 2:00 p.m. on November 17, 2020, to
the greatest extent possible. DE# 357         By:
resolved.                                           Elizabeth A. Hanft
SO ORDERED.                                         Samuel P. Rothschild
10/26/2020                                          Robert B. Sobelman
/s/ Laura Taylor Swain, USDJ                        Assistant United States Attorneys
                                                    (212) 637-2334/6527/2616

cc:    Jason E. Foy, Esq. (by ECF)
       Eric Sarraga, Esq. (by ECF)
